DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/2020 was filed after.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamansky et al. US PGPub. 2015/0228929. 	Regarding claim 1, Lamansky teaches a display device (100, fig. 1) [0028] comprising:  	a light emitting element layer (124+126+128, fig. 1; hereinafter called 126’) [0029]; and  	an optical pattern layer (116+115+114, fig. 1; hereinafter called 115’) [0028] disposed on the light emitting element layer (126’), the optical pattern layer (115’) comprising:  	first pattern layer (116, fig. 1) [0028] having a first refractive index (higher refractive index, [0028]), the first pattern layer (116) comprising: a base part (bottom portion of 116, fig. 1); and protruding parts (115, fig. 1) spaced apart from each other on the base part (116); and 	 a second pattern layer (114, fig. 1) [0028] disposed on the first pattern layer (116) and having a second refractive index (lower refractive index, [0028]) less than the first refractive index [0028] (Lamansky et al., fig. 1).  	Regarding claim 5, Lamansky teaches the display device of claim 1, wherein each of the protruding parts (115) has a cylindrical (round posts, [0034]) or prismatic shape protruding from the base part (116) (Lamansky et al., fig.1, [0034]). . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
 	Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lamansky et al. US PGPub. 2015/0228929 as applied to claim 1 above, and further in view of Park et al. US PGPub. 2015/0041779. 	Regarding claim 2, Lamansky teaches the display device of claim 1, wherein the light emitting element layer (126’) comprises: a first electrode (128, fig. 1) [0028];  	a second electrode (124, fig. 1) [0028] facing the first electrode (128);  	a light emitting layer (126, fig. 1) [0029] disposed between the first electrode (128) and the second electrode (124) and comprising an organic electroluminescent material [0029] or a quantum dot; and 	an encapsulation layer (122, fig. 1) [0030] disposed on the second electrode (124), and the second electrode (124) is a transmissive electrode [0029] or a transflective electrode (Lamansky et al., fig. 1, [0028]-[0029]).  	But Lamansky fails to teach wherein the first electrode (128) is a reflective electrode. 	However, Park teaches a display device (1000, fig. 2) [0035] wherein the first .
Regarding claim 3, Lamansky does not teach the display device of claim 1, further comprising: an optical member disposed on the light emitting element layer (126’), wherein the optical member comprises at least one of a polarizing layer and a color filter layer.  	However, Park teaches a display device (1000, fig. 2) [0035] comprising: an optical member (polarizing plate PP, fig. 2) [0060] disposed on the light emitting element layer (OLED, fig. 2), wherein the optical member (PP) comprises at least one of a polarizing layer [0062] and a color filter layer (Park et al., fig. 2, [0062]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Lamansky by adding the optical member as taught by Park in order to control reflection caused by external light (Park et al., [0063]). 	Regarding claim 4, Lamansky in view of Park teaches the display device of claim 3, wherein the optical member (PP): is disposed between the light emitting element 
Regarding claim 11, Lamansky does not teach the display device of claim 1, wherein: the first refractive index (high refractive index) is from about 1.5 to about 1.7, and a difference between the first refractive index (low refractive index) and the second refractive index (high refractive index) is equal to or greater than about 0.1.  	However, Park teaches a display device (1000, fig. 2) [0035] comprising and optical pattern (LRO and HRL, fig. 2) [0055] wherein: the first refractive index (high refractive index layer HRL) is from about 1.5 to about 1.7 (1.6, [0058]), and a difference between the first refractive index (1.6) and the second refractive index (low refractive index layer LRO with refractive index of 1.4 [0056]) is equal to or greater than about 0.1 (1.6-1.4 = 0.1) (Part et al., fig. 2, [0056] and [058]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the materials of the high/first refractive layer and the low/second refractive layers of Lamansky with the materials of the high/first refractive layer and the low/second refractive layers of Park because such materials are well know in the art and such material/structure is/are art recognized and suitable for the intended purpose of interface of low and high refractive layers for light extraction efficiency improvement  (see MPEP 2144.07).


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lamansky et al. US PGPub. 2015/0228929 as applied to claim 6 above, and further in view of Naraoka et al. US PGPub. 2014/0001448. 	Regarding claim 7, Lamansky does not teach the display device of claim 6, wherein the bottom surface (115b) has a width in a range from about 4 µm to about 10 µm the cross section perpendicular to the base part (116).  	However, Naraoka teaches a organic electroluminescent device (1, fig. 4) [0044] comprising an optical pattern layer (40, fig. 4) [0045] disposed on the light emitting element layer (10+20+30, fig. 4) [0045], the optical pattern layer (40) comprising: 	first pattern layer (41, fig. 4) [0064] having a first refractive index (higher refractive index, [0064]), the first pattern layer (41) comprising: protruding parts (411, fig. 4) [0066] spaced apart from each other on the base part (41); and a second pattern layer (42, fig. 4) [0064] disposed on the first pattern layer (41) and having a second refractive index (lower refractive index, [0064]) less than the first refractive index, 	wherein the bottom surface (412, fig. 4) [0066] of the protruding parts (411) has a width (d3, fig. 4) [0076] in a range from about 4 µm to about 10 µm (5µm or more, [0076]) the cross section perpendicular to the base part (41) (Naraoka et al., fig. 4, [0076]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lamansky with the teaching of Naraoka by using the width of the protruding parts as taught by Naraoka and in the range as claimed in order to efficiently guide the light (Naraoka et al., [0077]) thereby improving external quantum efficiency of the OLED device (Naraoka et al.,  [0010]), because it has been held that where the general conditions of the claims are discloses .
 	 	Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lamansky et al. US PGPub. 2015/0228929 in view of Park et al. US PGPub. 2015/0041779. 	Regarding claim 13, Lamansky teaches a display device (100, fig. 1) [0028] comprising:  	a light emitting element layer (124+126+128, fig. 1; hereinafter called 126’) [0029] comprising:  	a first electrode (128, fig. 1) [0028];  	a second electrode (124, fig. 1) [0028] facing the first electrode (128); and 
  	a light emitting layer (126, fig. 1) [0029] disposed between the first electrode (128) and the second electrode (124);  	an optical pattern layer (116+115+114, fig. 1; hereinafter called 115’) [0028] disposed on the light emitting element layer (126’) and comprising: 
a first pattern layer (116, fig. 1) [0028] having a first refractive index (higher refractive index, [0028]); and 
 	Regarding claim 18, Lamansky in view of Park teaches the display device of claim 13, wherein the light emitting element layer (126’) comprises an organic electroluminescent element [0029] or a quantum dot light emitting element (Lamansky et al., fig.1, [0029]).  	Regarding claim 19, Lamansky in view of Park teaches the display device of claim 13, wherein: the optical member (polarizing plate PP, fig. 2) [0060] is a polarizing layer [0060], and the optical pattern layer (210) is directly disposed on or below the  	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lamansky et al. US PGPub. 2015/0228929 in view of Park et al. US PGPub. 2015/0041779 as applied to claim 15 above, and further in view of Naraoka et al. US PGPub. 2014/0001448. 	Regarding claim 16, Lamansky in view of Park teaches the display device of claim 15, wherein in each of the protruding parts (115): an inclination angle of the side surface (115s) with respect to the bottom surface (115b) on a cross section perpendicular to the base part (116) is in a range from about 70° to about 90° (right angle of protrusion 115, fig. 1) (Lamansky et al., fig. 1). 	But Lamansky fails to teach wherein in each of the protruding parts (115):a width of the bottom surface (115b) is in a range from about 4 µm to about 10 µm, a height that is a minimum spaced distance between the bottom surface (115b) and the ceiling surface (115t) is in a range from about 7 µm to about 15 µm. 	However, Naraoka teaches an organic electroluminescent device (1, fig. 4) [0044] comprising an optical pattern layer (40, fig. 4) [0045] disposed on the light emitting element layer (10+20+30, fig. 4) [0045], the optical pattern layer (40) comprising: 	first pattern layer (41, fig. 4) [0064] having a first refractive index (higher refractive index, [0064]), the first pattern layer (41) comprising: protruding parts (411, fig. 4) [0066] spaced apart from each other on the base part (41); and a second pattern layer (42, fig. 4) [0064] disposed on the first pattern layer (41) and having a second refractive index  	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamansky et al. US PGPub. 2015/0228929 in view of Choi et al. US PGPub. 2014/0361264. 	Regarding claim 13, Lamansky teaches a display device (100, fig. 1) [0028] comprising:  	a light emitting element layer (124+126+128, fig. 1; hereinafter called 126’) 
  	a light emitting layer (126, fig. 1) [0029] disposed between the first electrode (128) and the second electrode (124);  	an optical pattern layer (116+115+114, fig. 1; hereinafter called 115’) [0028] disposed on the light emitting element layer (126’) and comprising: 
a first pattern layer (116, fig. 1) [0028] having a first refractive index (higher refractive index, [0028]); and  	a second pattern layer (114, fig. 1) [0028] having a second refractive index (higher refractive index, [0028]) less than the first refractive index (Lamansky et al., fig. 1). 	But Lamansky fails to teach an optical member disposed between the light emitting element layer (126’) and the optical pattern layer (115’) or disposed on the optical pattern layer (115’).  	However, Choi teaches a display device (fig. 1) comprising an optical member (color filter layer 150, fig. 1) [0041] disposed on the optical pattern layer (130, fig. 1) [0056] (Choi et al., fig. 1 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Lamansky by adding the optical member/color filter as taught by Choi on the optical pattern layer in order to for the display device to have improved color contrast, prevent color shift and improve optical efficiency (Choi et al., [0074]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NDUKA E OJEH/Primary Examiner, Art Unit 2892